Citation Nr: 9912053	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by a menstrual disorder, identified as 
amenorrhea, due to an undiagnosed illness claimed as 
secondary to Persian Gulf War service.

2.  Entitlement to service connection for weight gain, 
secondary to a chronic disability manifested by a menstrual 
disorder, identified as amenorrhea, due to an undiagnosed 
illness claimed as secondary to Persian Gulf War service.

3.  Entitlement to service connection for a chronic 
disability manifested by joint and muscle pain in the left 
shoulder and cervical spine due to an undiagnosed illness 
claimed as secondary to Persian Gulf War service.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1984 and with pertinent active duty for training 
from September 1990 to September 1991 in the Southwest Asia 
Theater of Operations.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for a chronic disability 
manifested by a menstrual disorder identified as amenorrhea 
and joint/muscle pain in the left shoulder and cervical 
spine, both due to undiagnosed illnesses claimed as secondary 
to Persian Gulf War service, along with the veteran's claim 
of entitlement to service connection for weight gain claimed 
as secondary to a chronic disability manifested by a 
menstrual disorder identified as amenorrhea, due to an 
undiagnosed illness claimed as secondary to Persian Gulf War 
service.  The veteran subsequently perfected an appeal of 
that decision. 

The Board notes that the RO has consistently framed the 
issues as claims for new and material evidence in all 
supplemental statements of the case.  Because the veteran 
perfected her appeal of the initial denial of her claims of 
entitlement to service connection, the Board finds this 
characterization and evaluation of her claims to be in error, 
and finds the issues to be properly identified on the first 
page of this decision.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims.  A review of the medical evidence of record reveals 
that the veteran has been treated privately for amenorrhea, 
or the absence of menses, since September 1993.  A March 1998 
VA examination report notes that the examiner wanted to 
review the private medical records to determine if the 
veteran's pituitary problems may be the cause of her 
menstrual and other disorders.  There is no indication in the 
record that the examiner was given this opportunity, and 
thus, no indication that an examination of the claims file 
was made prior to the examination report.  Additionally, 
private treatment records from July 1998 reveal that the 
private examiner believes that the veteran's amenorrhea may 
be secondary to her pituitary dysfunction.  Because there has 
not been a VA examination with accompanying review of the 
claims file, and because there is some question as to the 
etiology of the veteran's menstrual disorder, the Board finds 
that this claim must be remanded for an additional 
examination.  

Furthermore, the Board notes that none of the VA examiners 
have expressly discussed the veteran's claim of entitlement 
to service connection for weight gain secondary to her 
amenorrhea.  Consequently, upon remand, the examiner should 
address this claimed disorder, and discuss the etiology of 
the veteran's claimed weight gain.  Moreover, the RO should 
provide the veteran with the laws and regulations regarding 
claims of entitlement to service connection on a secondary 
basis.  

With regard to the veteran's claim of entitlement to service 
connection for a chronic disability manifested by muscle and 
joint pain of the left shoulder and cervical spine due to an 
undiagnosed illness secondary to Persian Gulf War service, 
the medical evidence contains several diagnoses including 
pain, bursitis, arthritis, cervical spondylosis, rotator cuff 
tear, tendinitis, and early adhesive capsulitis supra 
spinatus syndrome.  However, none of the examiners have made 
an attempt to resolve the conflicting medical impressions 
surrounding her aching joints.  Therefore, the veteran should 
be scheduled for a VA examination of the left shoulder and 
cervical spine.  The examiner should review the claims file 
and render an opinion as to what, if any, diagnosis is 
applicable. 

Essentially, as the record stands, the medical evidence to 
support the veteran's claimed symptoms and the evidence 
regarding whether any of the symptoms are affiliated with a 
diagnosed illness is unclear.  Accordingly, because it is not 
the function of the Board to make medical determinations, see 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), this claim is 
remanded to the RO so that examinations can be scheduled, and 
the above information can be requested from the examiners.  
The Board notes that if specialist examinations are 
appropriate to rule out known diagnoses, such examination(s), 
i.e. orthopedic, gynecological, neurological, should be 
scheduled.  See Veteran's Benefits Administration, (VBA) 
Circular 20-92-29 (July 2, 1997).  

Additionally, the Board notes that the veteran has received 
additional private treatment from Dr. Azziz, and the 
University of Alabama at Birmingham (UAB) Hospital's 
rheumatology clinic.  Because these records would be very 
probative of the veteran's claims, the RO should contact the 
veteran and request that she submit copies of all her current 
private treatment records from July 1998 for her menstrual 
disorder and her joint pain.  Additionally, upon remand the 
veteran should be given the opportunity to add any other 
recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to her appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if she has any additional lay or medical 
evidence she wishes to submit to support 
her claims she may do so, particularly 
evidence she may have obtained and which 
may not currently be in the claims file.  
Specifically, the veteran is asked to 
submit copies of her treatment with Dr. 
Azziz since July 1998 and her treatment 
at the University of Alabama at 
Birmingham Hospital's rheumatology and 
immunology departments.  If the veteran 
wishes the RO to obtain these records, 
she should provide the full names, dates 
and addresses of the treating facilities 
and physicians, along with a signed 
release of private treatment records.  In 
the event that this information is 
provided, the RO should attempt to obtain 
the requested records.

2.  Upon completion of the above actions 
and association of any additional 
evidence with the claims file, the RO 
should schedule the veteran for VA 
examinations for his chronic disabilities 
manifested by aching joints and muscles 
of the left shoulder and cervical spine, 
a menstrual disorder identified as 
amenorrhea, due to an undiagnosed 
illness, claimed as secondary to Persian 
Gulf War service, and weight gain 
secondary to the menstrual disorder.  The 
RO should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  It is very 
important that the examiners be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The examiners should be requested to 
address each of the veteran's identified 
signs or symptoms individually, providing 
an opinion as to whether or not there are 
any clinical, objective indications of 
these symptoms.  If such objective 
evidence is present, the examiner should 
provide a description of the evidence or 
indications.  Furthermore, for each and 
every symptom alleged by the veteran, 
(aching joints, amenorrhea), the examiner 
should provide an opinion as to whether 
the symptom is attributable to a 
"known" clinical diagnosis, in light of 
the medical history as provided by the 
veteran and in the claims file and 
examination findings.  If so, the 
examiner should identify the diagnosed 
disorder, explain the basis for the 
diagnosis, and render an opinion as to 
the etiological basis of the diagnosed 
disorder and its date of onset.  
Specifically, the examiner should also 
discuss the etiology of the veteran's 
claimed weight gain.  All necessary tests 
and studies should be performed and the 
findings then reported in detail.  If 
specialist examinations are appropriate 
to rule out known diagnoses, such 
examination(s), i.e. orthopedic, 
gynecological, neurological, should be 
scheduled.  VBA Circular 20-92-29 (July 
2, 1997).  The claims folder, a copy of 
38 C.F.R. § 3.317, and a copy of this 
REMAND shall be made available to the 
examiner(s) prior to the examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes the laws and regulations 
regarding claims for secondary service 
connection, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









